Citation Nr: 0116021	
Decision Date: 06/12/01    Archive Date: 06/18/01

DOCKET NO.  00-18 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for heart disease.



WITNESSES AT HEARING ON APPEAL

Appellant, a doctor, and an acquaintance



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from May 1946 to April 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained.

2.  The veteran's heart disease was not present until many 
years after separation from service and was not caused by any 
incident during service.  


CONCLUSION OF LAW

Heart disease was not incurred in or aggravated by service, 
and may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 
& Supp 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the RO made a mistake by denying 
his claim for service connection for heart disease.  He 
asserts that he was treated for symptoms of that disorder 
during service and within the presumptive period after 
service.  He asserts that his heart disease was caused by an 
incident in service in which a heater exploded and injured 
him.  He states that the shock from the injury caused his 
heart to race.  

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The law provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA.  See 38 U.S.C.A. § 5103A.  The Act is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  VCAA, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A). 

In this case, even though the RO did not have the benefit of 
the explicit provisions of the new Act, the VA's duties have 
been fulfilled.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes the discussions 
in the rating decision, the statement of the case (SOC), and 
letters sent to the veteran informed him of the information 
and evidence needed to substantiate the claim and complied 
with the VA's notification requirements.  The RO also 
supplied the veteran with the applicable regulations in the 
SOC.  The VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The RO has attempted on several occasions to 
obtain the veteran's service medical records.  A request for 
information form dated in December 1991 shows that the 
National Personnel Records Center (NPRC) reported that there 
were no medical records on file, and that any records may 
have been destroyed by fire.  It was also stated that the 
physical examinations at induction and discharge could not be 
reconstructed.  A request for information form dated in April 
1995 reflects that a search for records from the Surgeon 
General's Office was negative.  Request for information forms 
dated in September 1995, October 1995, and October 1996 also 
indicate that no records are available.  Therefore, the Board 
concludes that it is reasonably certain that the veteran's 
service medical records no longer exist, and that further 
efforts to obtain such records would be futile.  

The RO has obtained the veteran's current medical treatment 
records and the veteran has also been afforded a personal 
hearing.  The veteran has also submitted certain records 
which purportedly reflect treatment within a year after 
service.  The Board is unaware of any additional relevant 
evidence that is available.  The veteran has not referenced 
any unobtained evidence that might aid his claim or that 
might be pertinent to the bases of the denial of this claim.  
The Board concludes that all reasonable efforts were made by 
VA to obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
apply the new act would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the veteran in this case.  Further 
development and further expending of the VA's resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the veteran in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a chronic 
disorder, such as cardiovascular disease, is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. 
§ 3.303(d). 

The post-service evidence which is of record includes the 
veteran's current medical treatment records which reflect 
treatment for cardiovascular disease, but generally do not 
contain any history of the disorder or any medical opinion 
relating the disease to service.  The Board has noted that 
the veteran has submitted a hematology report dated September 
2000 which contains a notation at the bottom which reportedly 
is from Dr. A. Villanueva and is to the effect that he 
treated the veteran for heart disease from July 8, 1949, to 
August 6, 1950.  The veteran and the doctor subsequently 
submitted another record at the hearing which states that the 
veteran was 23 years old on the date of treatment.  The date 
shown on the record was "July 8, 49 up to Aug. 1950."  The 
diagnoses listed on the record included essential 
hypertension B.P 200/100, and heart pain or heart disease.  
On the same record is an entry for another person which 
purports to reflect treatment for post-traumatic stress 
disorder during the period from April 1947 to July 1948.  

The veteran testified in support of his claim during a 
hearing held in January 2001.  He stated that he learned 
about his heart disease after he was injured in Okinawa when 
a heater he was trying to light exploded.  He said that a 
doctor in service diagnosed that he had heart disease in 
addition to the injuries that he received from the blast.  He 
said that after he returned to the Philippines he was treated 
by Dr. Villanueva.  Dr. Villanueva then testified and stated 
that according to his records (which are summarized above) he 
treated the veteran from July 8, 1949, to August 12, 1950.  
He stated that he had other records pertaining to the 
veteran, but they had been destroyed by termites.  He 
admitted that the portion of the record showing a diagnosis 
of post-traumatic stress disorder might have been a 
recollection of treatment rather than an original record, but 
he still asserted that the record pertaining to the veteran 
was an original treatment record from that period.  Another 
witness who was acquainted with the veteran testified that he 
knew that the veteran had been treated for heart disease 
sometime in 1956. 

With respect to the veteran's testimony that he was told in 
service that he had heart disease, the Board notes that the 
United States Court of Appeals for Veterans Claims (Court) 
has held that hearsay medical evidence, as transmitted by a 
lay person, is not sufficient to support a claim because the 
connection between what a physician said and the lay person's 
account of what the physician purportedly said is simply too 
attenuated and inherently unreliable to constitute medical 
evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
See also Kirwin v. Brown, 8 Vet. App. 148, 153 (1995).

With regard to the testimony by Dr. Villanueva and the record 
which he presented at the hearing, the Board notes that it is 
clear that the record submitted at the hearing is not an 
original treatment record.  First, the record does not 
contain a particular date as would most treatment records, 
but rather contains a broad range of dates extending over the 
course of more than one year.  Second, the diagnosis of post-
traumatic stress disorder noted on the portion of the record 
pertaining to someone other than the veteran was not 
recognized in the 1940's, so the entire record is necessarily 
from a later date.  The doctor's assertions that this is a 
true and original record diminishes his credibility.  
Moreover, the doctor did not provide an explanation for the 
conclusion that the veteran had heart disease within the 
presumptive period.  A bare conclusory opinion without an 
explanation of the basis for the opinion is not adequate to 
support the claim.  See Miller v. West, 11 Vet. App. 345, 348 
(1998).  The Board notes that there is no clinical data or 
other rationale to support his opinion; nor is there anything 
otherwise in the record that would give it substance.  The 
record shows a blood pressure reading, but does not indicate 
any complaints or examination findings which would support a 
diagnosis of heart disease.  Therefore, the opinion is 
essentially unsupported.  See Bloom v. West, 12 Vet. App. 185 
(1999). 

Finally, with respect to the testimony from the veteran's 
acquaintance, the Board notes that even if the veteran had 
been treated for heart disease in 1956, this would not 
support allowance of his claim as that was many years after 
service and well beyond the presumptive period.  

After considering all of the evidence which is of record, the 
Board finds that the veteran's heart disease was not present 
until many years after separation from service and was not 
caused by any incident during service.  No actual treatment 
record from during service or within the one year presumptive 
period has been presented.  The testimony and recollections 
of the veteran and the physician that he was treated for 
heart disease within a year of service are not credible.  
Accordingly, the Board concludes that heart disease was not 
incurred in or aggravated by service, and may not be presumed 
to have been incurred in service.


ORDER

Service connection for heart disease is denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

 

